DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue
New York, New York 10022
(212) 557-7200
David H. Wander, Esq.
Alexander R. Tiktin, Esq.
dhw@dhclegal.com
art@dhclegal.com

Attorneys for Counsel Financial II LLC,
LIG Capital LLC, and Counsel Financial
Holdings LLC

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK
   ---------------------------------------------------------- x
                                                              :   Chapter 11
   In re                                                      :
                                                              :   Case No. 19-10747(SHL)
   JEFFREY LEW LIDDLE                                         :
                                                              :   (Jointly Administered with Case No. 19-
                              Debtor                          :   12346)
   ---------------------------------------------------------- x

                                        CERTIFICATE OF SERVICE
        I, the undersigned attorney at law duly admitted to practice law in the State of New York,
respectfully state that I am an attorney for Counsel Financial II LLC, LIG Capital LLC, and Counsel
Financial Holdings LLC.

   1. On November 27, 2019, I served the Motion to Convert Chapter 11 Case to Chapter 7 and
      the Declaration of David H. Wander, Esq. in Support of Motion by Counsel Financial II
      LLC, LIG Capital LLC, and Counsel Financial Holdings LLC, Pursuant to Section 1112(b)
      of the Bankruptcy Code, to Convert this Chapter 11 Reorganization to a Chapter 7
      Liquidation (related document(s)249) filed by David H. Wander on behalf of Counsel
      Financial Holdings, LLC (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit
      D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G) (Doc nos. 249 & 250) via ECF and email on
      November 27, 2019 upon all parties set forth on Exhibit 1.

  2. On December 3, 2019, I served the Motion to Convert Chapter 11 Case to Chapter 7 and the
     Declaration of David H. Wander, Esq. in Support of Motion by Counsel Financial II LLC, LIG
     Capital LLC, and Counsel Financial Holdings LLC, Pursuant to Section 1112(b) of the
     Bankruptcy Code, to Convert this Chapter 11 Reorganization to a Chapter 7 Liquidation
     (related document(s)249) filed by David H. Wander on behalf of Counsel Financial Holdings,
     LLC (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6
     Exhibit F # 7 Exhibit G) (Doc nos. 249 & 250) via FedEx upon all parties set forth on Exhibit 2,
     and via First Class Mail upon all parties set forth on Exhibit 3.

Dated: December 3, 2019                                              /s/ Alexander R. Tiktin
                                                                     Alexander R. Tiktin
                                                            EXHIBIT 1

Jeffrey Lew Liddle                            Michael Barr                      DeLage Landen Fin'l Services, Inc.
420 East 54th Street                          c/o Alan Heller                   c/o Bryan E. Wolkind, Esq.
Apt. 713                                      Garvey Schubert Barer, PC         Foster & Wolkind, P.C.
New York, NY 10022                            100 Wall Street, 20th Fl.         80 Fifth Avenue, Suite 1401
jliddle@liddlerobinson.com                    New York, NY 10005                New York, NY 10011-8002
                                              aheller@gsblaw.com                bwolkind@foster-wolkind.com
Alison D. Bauer
William F. Gray, Jr.                          M&T Bank                          Kasowitz Benson Torres LLP
FOLEY HOAG LLP                                Legal Document Processing         1633 Broadway
1301 Avenue of the Americas                   626 Commerce Drive                New York, NY 10019
25th Floor                                    Amherst, NY 14228                 rshank@kasowitz.com
New York, NY 10019                            jdubuc@schillerknapp.com          Veritext New York Reporting Co
abauer@foleyhoag.com                                                            PO Box 71303
wgray@foleyhoag.com                           Counsel Financial Holdings LLC    Chicago, IL 60694-1303
                                              6400 Main Street, Ste. 120        dneiderfer@veritext.com
Andrea B. Schwartz                            Williamsville, NY 14221
Office of the United States Trustee (Region   dhw@dhclegal.com                  Dr. Areta Podhorodecki
2)                                                                              44 St. Marks Place
U.S. Federal Office Building                  Joseph P. Day Realty              New York, NY 10003
201 Varick Street, Room 1006                  9 East 40th Street, 8th Floor     areta.daria@gmail.com
New York, NY 10014                            New York, NY 10016
andrea.b.schwartz@usdoj.gov                   nick8003rd@aol.com                Eisner, LLP
USTPRegion02.NYECF@usdoj.gov                                                    152 West 57th Street
                                              LIG Capital                       48th Floor
Andrea M. Paparella                           6400 Main Street, Ste. 120        New York, NY 10019-3310
150 West 28th Street, Ste. 1603               Williamsville, NY 14221           lcorwin@eisnerlaw.com
New York, NY 10001                            dhw@dhclegal.com                  rfoley@eisnerlaw.com
ap@andreapaparella.com
                                              800 Third Avenue Associates LLC   Bret Losquadro
Effat S. Emamian                              c/o Jeffrey Klarsfeld, Esq.       South Shore Auto Works
c/o Andrew Lavoott Bluestone                  10 East 40th Street               19 The Green
233 Broadway, Ste. 2702                       46th Floor                        Shirley, NY 11967
New York, NY 10279                            New York, NY 10016                southshoreautoworks@live.com
effatemamian@luxsci.net                       jklarsfeld@plattelaw.com
Anthony Losquadro                Hon. Melvin L. Schweitzer                  West Group
4986 SouthEast Inkwood Way       1050 Park Avenue, Apt 13A                  Thomson Reuters – West
Hobe Sound, FL 33455             New York, NY 10028                         PO Box 6292
tonmar52@aol.com                 mschweit715@gmail.com                      Carol Stream IL 60197-6292
                                                                            jodi.newsom@lawmoss.com
Quintus von Bonin                Canon Financial Services, Inc.
11 Foster Lane                   c/o Platzer, Swergold, Levine, Goldberg,   Diane Nardone, Esq.
Westhampton Beach, NY 11978      Katz & Jaslow, LLP                         Escrow Agent
sqvb@vonbonin.com                475 Park Ave South                         11 Fifth Avenue
                                 New York, NY 10016                         New York, NY 10003
Receiver of Taxes                stephanielevine@platzerlaw.com             dcnardone@gmail.com
Town of Southampton
116 Hampton Road                 Iron Mountain Records Mgmt                 Arnold E. Reiter, Esq.
Southampton, NY 11968            PO Box 27128                               Attorney for Tara J. Liddle
cwatts@southamptontownny.gov     New York, NY 10087-7128                    Reiter Law Firm
                                 curtis.winters@iqor.com                    75 Montebello Road
Blank Rome LLP                                                              Suffern, NY 10901
Attn. Finance Dept.              Bloomberg BNA                              areiter@reiterlawfirm.com
One Logan Square                 PO Box 17009
130 North 18th Street            Baltimore, MD 21297-1009                   Jeffrey K. Cymbler
Philadelphia, PA 19103-2757      dbrooks@bna.com                            NYS Department of Taxation & Finance
dmbrown@blankrome.com                                                       15 MetroTech Center
                                 Rose Reverendo                             Brooklyn, NY 11201
CitiCard Mastercard              811 Floral Avenue                          Jeffrey.Cymbler@tax.ny.gov
PO Box 9001037                   Elizabeth, NJ 07208
Louisville, KY 40290-1037        rreverendo@liddlerobinson.com              Wesley T. Kozeny, Esq.
citicards@info.citibank.com                                                 Kozeny & McCubbin, LC
                                 Wilson Elser Moscowitz Edelman             12400 Olive Blvd. Ste. 555
Globe Storage & Moving Co.       & Dicker LLP                               St. Louis, MO 63141
c/o Law Firm of Elias Schwartz   1133 Westchester Avenue                    nybk@km-law.com
343 Great Neck Road              White Plains, NY 10604
Great Neck, NY 11021             nyasha.goodyear@wilsonelser.com            James Halter, Esq.
afleisher@globemoving.com                                                   Rasco Klock Perez & Nieto, LLC
                                 US Legal Support – TX                      555 Fifth Avenue, 17th Fl.
Solarus Technologies             PO Box 4772-99                             New York, NY 10017
14 Penn Plaza, Suite 1402        Houston, TX 77210-4772                     jhalter@rascoklock.com
New York, NY 10122               jklok@biaprotect.com
matthew@solarustech.com
John M. Dubuc, Esq.                         Michael Wexelbaum               Steven M. Warshawsky
Schiller, Knapp, Lefkowitz & Hertzel, LLP   Davidoff Hutcher & Citron LLP   350 Fifth Avenue, 59th Floor
950 New Loudon Road, Suite 109              605 Third Avenue                New York, NY 10118
Latham, NY 12110                            New York, NY 10158              smw@warshawskylawfirm.com
jdubuc@schillerknapp.com                    mw@dhclegal.com
                                                                            NYS DEPT. OF LABOR
Peter B. Foster                             Blaine Bortnick                 STATE OFFICE CAMPUS
80 Fifth Avenue                             Rasco Klock Perez & Nieto LLC   BLDG #12, RM #256
Suite 1203                                  555 Fifth Avenue, 17th Floor    ALBANY, NY 12240
New York, NY 10011-8002                     New York, NY 10017              nysdol@labor.state.ny.us
pfoster@foster-wolkind.com                  bbortnick@rascoklock.com
                                                                            Counsel Financial II, LLC
David Koch                                  Michael David Katz              c/o David H. Wander, Esq.
Kasowitz Benson Torres LLP                  Davidoff Hutcher & Citron LLP   Davidoff Hutcher & Citron LLP
1633 Broadway                               605 Third Avenue, 34th Floor    605 Third Avenue
New York, NY 10019                          New York, NY 10158              New York, NY 10158
dkoch@kasowitz.com                          mdk@dhclegal.com                dhw@dhclegal.com

Joshua Siegel                               Kara Marie Steger               Randolph E. White
Kasowitz Benson Torres LLP                  Foster Garvey P.C.              White & Wolnerman, PLLC
1633 Broadway                               100 Wall Street, 20th Floor     950 Third Avenue, 11th Floor
New York, NY 10019                          New York, NY 10005              New York, NY 10022
jsiegel@kasowitz.com                        kara.steger@foster.com          rwhite@wwlawgroup.com

Evan J. Zucker
Blank Rome LLP
1271 Avenue of the Americas
New York, NY 10020
ezucker@blankrome.com
                                       EXHIBIT 2
                                   FEDEX SERVICE LIST


Honorable Sean Lane
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York New York 10004-1408

Andrea B. Schwartz
United States Trustee (Region 2)
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
                                EXHIBIT 3
                      FIRST CLASS MAIL SERVICE LIST


Department of the Treasury
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346
